Citation Nr: 1603233	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-49 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to April 1996 and from July 2005 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In Board decisions dated September 2012, April 2014, and June 2015, the claim was remanded for further evidentiary development.  As will be explained below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a November 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

A chronic right foot disability did not have its onset in service and is not otherwise related to the Veteran's active military service.


CONCLUSION OF LAW

The Veteran does not have a right foot disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With respect to the pending claim, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim in a letter dated May 2008.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence in the claims file includes VA and private treatment records, as well as service treatment and personnel records.

Additionally, pursuant to the June 2015 Board Remand, the Veteran was afforded a VA medical opinion in October 2015, the report of which is of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA medical opinion is sufficient, as it is predicated on consideration of the VA and private treatment records in the Veteran's claims file.  The VA examiner considered the statements of the Veteran, and provided a rationale for the findings made, relying on and citing to the records reviewed, and he provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned set forth the matter to be discussed at the hearing, and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1377; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In this matter, the Veteran asserts that he has a current right foot disability that was incurred during his active military service.  Specifically, the Veteran argues that he fractured his right foot during his active duty and has experienced chronic residuals, which continue to the present day.   See, e.g., the Veteran's claim dated April 2008.  For the reasons set forth below, the Board concludes that service connection is not warranted.

As indicated above, the Veteran served on active duty from August 1988 to April 1996 and from July 2005 to December 2006.  Service treatment records (STRs) dated in February 1992 show that the Veteran complained of foot pain over the plantar surfaces of his feet; a diagnosis of pes cavus was noted.  In September 1993, the Veteran fractured his 2nd metatarsal of the right foot.  A diagnosis of possible capsulitis secondary to the metatarsal fracture was documented in October 1993 and December 1993.  The Veteran received a cortisone injection in his right foot in November 1994.  He complained of right heel pain in December 1994.  The March 1996 service separation examination noted that the Veteran fractured his left metatarsal and now complained of episodic pain, the disability was not considered disabling.  STRs from the Veteran's second period of active duty, including a December 2006 post-deployment health assessment, did not document any complaints of right foot symptomatology.

The Veteran was afforded a VA examination in June 2008 at which time contemporaneous x-rays revealed no acute bone abnormalities; however, a small inferior calcaneal spur was noted.  The examiner concluded that the Veteran's "[r]ight foot condition is less than likely as not caused by or a result of an in-service event, injury, or disease."  The examiner explained, "[r]ationale [is] based on review of current medical literature and clinical exam."

The Veteran was afforded a second VA examination to address his right foot disability claim in June 2014.  The examiner concluded, "Veteran's current complaints of right foot discomfort are not caused by or a result of military service."  The examiner explained, "[t]here is no medical nexus to establish causality between current complaints and military service.  No permanent residual or chronic disability subject to service connection is shown by the service medical records or demonstrated by evidence following service."  The examiner continued, "[c]linical exa[m] does not evidence any limitation due to pain, weakness, fatigability or incoordination when the joint is used repeatedly over a period of time.  Veteran does [not] report any flare-ups.  [There is] good muscle tone and strength."

Pursuant to the June 2015 Board Remand, a VA addendum opinion was obtained in October 2015 to address the small inferior calcaneal spur, which was shown upon x-ray of the right foot in June 2008.  The October 2015 VA examiner reviewed the claims file and determined that the "[s]mall inferior calcaneal spur, right foot, is not caused by or a result of military service."  The examiner explained, "[t]here is no medical nexus establishing causality between right calcaneal spur and military service.  No residual or chronic disability subject to service connection is shown by the service medical records or demonstrated by evidence following service."  The examiner continued, "Veteran was treated [for] a sprain in 1993, 22 years ago which resolved with no residual functional deficit.  Full consideration of all pertinent and available medical facts is rendered."

Thus, the competent evidence of record demonstrates the absence of nexus between the currently diagnosed small inferior calcaneal spur of the right foot and the Veteran's active duty service.  The Board notes the contentions of the Veteran's representative that the October 2015 VA addendum opinion contains improper legal conclusions and that the examiner failed to address the Veteran's second period of active duty service from July 2005 to December 2006.  See the Informal Hearing Presentation dated December 2015.  To this end, the Board finds that the October 2015 VA addendum opinion was thorough, well-explained, and based on review of the Veteran's medical history.  Moreover, the examiner did not limit her rationale to the Veteran's first period of military service; rather, she indicated that there was no residual or chronic disability demonstrated in the Veteran's entire service treatment records.  The Board therefore places significant weight on the findings of the October 2015 VA examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

Moreover, the Veteran has not submitted any medical evidence to contradict the findings set forth in the October 2015 VA addendum opinion.  Pursuant to 38 U.S.C.A. § 5107(a), it is the claimant's responsibility to "present and support a claim for benefits under laws administered by the Secretary."  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (noting the claimant's general evidentiary burden to establish his claim); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed. Cir. 2009) (interpreting section 5107 and stating that a claimant has the burden of presenting evidence supporting his claim, albeit with the statutorily mandated assistance of VA).

Based on a review of the evidence, the Board finds that service connection for a right foot disability is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the contentions of the Veteran in support of medical nexus.  As a lay person, the Veteran is competent to report observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that trauma may lead to chronic orthopedic disability is commonly known and, therefore, the Veteran's claim that he has a chronic right foot disability related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.
Crucially, the evidence of record indicates that the Veteran's in-service right foot injury resolved.  Notably, there were no documented complaints of right foot symptoms during the Veteran's second period of active duty service from July 2005 to December 2006.  Moreover, a post-service right foot disability was not diagnosed until June 2008.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Additionally, the Board recognizes that as with 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Crucially, the evidence does not document a diagnosis of small inferior calcaneal spur of the right foot until June 2008.  C.f., Walker, 708 F.3d at 1331.  The Board further observes that the contentions of the Veteran regarding chronic right foot symptomatology dating from his initial in-service injury are less probative than the findings of the October 2015 VA examiner who considered these lay assertions and any such inferences contained in the record in rendering the negative nexus opinion.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a right foot disability.  Accordingly, the preponderance of the evidence is against this service connection claim.  See 38 U.S.C.A § 5107 (West 2014).


ORDER

Entitlement to service connection for a right foot disability is denied.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


